DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 2/16/2021 was received.  The present application is being examined under the pre-AIA  first to invent provisions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Specification 
2.	 The objection to the abstract is withdrawn; the abstract as filed on 2/16/2021 is accepted.	
	The objection to the specification is withdrawn; the specification as filed on 2/16/2021 is accepted.  

Claim Rejections - 35 USC § 112
3.	The rejection of claim 16, and thus dependent claim 18, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn given the claim has been cancelled.  
	The rejection of claim 16, and thus dependent claim 18, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn given the claim has been cancelled.  

Allowable Subject Matter
4.	Claims 15 and 17 are allowed.  As previously noted, the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the features presented in claim 15.  The closest prior art of record is that previously applied; no further noteworthy prior art was found in the updated search.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729